MEMORANDUM OPINION
PER CURIAM.
In this action invoking diversity of citizenship, plaintiff, Northwest Physicians, Inc., appeals from a grant of summary judgment to defendant, Aetna U.S. Healthcare. Plaintiff contends that negotiations between the parties culminated in an enforceable agreement. In dismissing two of plaintiffs theories of recovery pursuant to Civil Rule of Procedure 12(b)(6), and granting summary judgment on the third, the district court reasoned that plaintiffs claim for money damages flowing from an alleged breach of an agreement lacked merit because there was neither an enforceable contract nor a promise sufficient to support a claim of detrimental reliance.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinions filed on February 11, 1999 and January 21, 2000.